Citation Nr: 1813337	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-24 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a partial tear of the left anterior talofibular ligament with osteoarthritis.

2.  Entitlement to service connection for a partial tear of the left anterior talofibular ligament with osteoarthritis, to include as secondary to the service-connected status post-reconstruction of ligaments of the right ankle.

3.  Entitlement to an increased disability rating for status post-reconstruction of ligaments of the right ankle, currently rated as 20 percent disabling.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1986 to December 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a September 2017 Board video conference hearing.  A transcript of that hearing has been associated with the claims file.  Furthermore, the Veteran testified at that hearing that he is no longer able to work due to his service-connected right ankle disability.  As such, entitlement to a TDIU has been reasonably raised by the record and is properly before the Board at this time.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS), Virtual VA paperless claims processing system, and Caseflow Reader.  The Board has reviewed the electronic records maintained in these systems to ensure consideration of the totality of the evidence.


The issues of entitlement to service connection for a partial tear of the left anterior talofibular ligament with osteoarthritis, increased disability rating for status post-reconstruction of ligaments of the right ankle, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an unappealed November 2008 rating decision, the RO denied service connection for a partial tear of the left anterior talofibular ligament with osteoarthritis.

2.  Lay statements from the Veteran in September 2017 were not received prior to November 2008 and are neither cumulative nor redundant of the evidence at the time of the November 2008 rating decision and assuming their credibility raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2008 rating decision denying service connection for a partial tear of the left anterior talofibular ligament with osteoarthritis is final.

2.  The evidence received for service connection subsequent to the November 2008 rating decision is new and material to reopen service connection for a left ankle disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156 (1), 3.303, 20.1105 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 C.F.R. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, as to the claim of reopening for entitlement to service connection for a partial tear of the left anterior talofibular ligament with osteoarthritis, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.
 
New and Material Evidence Law and Analysis

VA received a claim to reopen service connection for a partial tear of the left anterior talofibular ligament with osteoarthritis from the Veteran in July 2010.  In a September 2011 rating decision, the RO reopened the Veteran's claim for a partial tear of the left anterior talofibular ligament with osteoarthritis and denied it on the merits.

Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See, Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C. §§ 5108, 7105(c)).  See also, Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the issue before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end. 

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C. §§ 7105 (c), (d)(3); 38 C.F.R. § 20.1103.  A previously denied claim may be reopened by the submission of new and material evidence.  See 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Veteran testified at the September 2017 Board hearing that, with regards to his left talofibular ligament, that this became an issue in 2010 and that every time his right ankle goes out his left ankle gets bad too and now wears an "Arizona Brace" on that ankle as well.  The Veteran stated that when his right ankle goes out he leans to the side to try to catch his self and ended up twisting his left ankle "really bad".  The Veteran stated due to his right ankle he favors his left.  The Board finds that these statements by the Veteran were not previously submitted to VA before the November 2008 rating decision and are therefore "new" evidence.  

The Board will now turn to a discussion of whether this new evidence is "material."  The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  Moreover, the Court of Appeals for Veterans Claims ("Court") explained this standard is intended to be a low threshold.  Id.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The new evidence received subsequent to the November 2008 rating decision includes current symptoms of a left ankle disability as well as reports of symptoms claimed to be directly related to the Veteran's service-connected right ankle disability.  The Board finds that, assuming its credibility for purposes of deciding whether to reopen the claim, this lay evidence of record constitutes new and material evidence to reopen the claim for entitlement to service connection for a left ankle disability.  This new evidence addresses a requirement of service connection that was previously denied; a nexus linking the Veteran's current partial tear of the left anterior talofibular ligament with osteoarthritis and his service-connected right ankle disability.  Therefore, this new evidence is material and the Veteran's claim for a partial tear of the left anterior talofibular ligament with osteoarthritis is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a partial tear of the left anterior talofibular ligament with osteoarthritis is reopened.


REMAND

Right Ankle Disability

The Veteran testified at the September 2017 Board hearing that his right ankle has gotten worse since his last VA examination in July 2011.  The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See, Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing, Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his right ankle disability.

Left Ankle Disability

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  Pursuant to 38 C.F.R. § 4.2 (2016), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  The Board concludes that a new VA examination and opinion is required.

The Veteran was afforded a VA examination in July 2011 to determine the nature and etiology of his left ankle disability.  The examiner opined that the Veteran's left ankle disability was not caused by his service-connected right ankle condition, stating that "[t]here is no credible medical or scientific literature that supports the development of degenerative changes in one ankle secondary to trauma or surgical intervention in the other."  Initially, the Board notes that there is no opinion regarding aggravation.  The Board further notes that the Veteran's September 2017 testimony contains information that was not addressed in the cursory opinion provided by the July 2011 VA examiner.  For these reasons, the Board finds that remand is necessary.

TDIU

As the outcome of the claim for a TDIU could be affected by the results of the above remands, it is inextricably intertwined with the claims being developed.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, remand is also warranted with regard to the issue of entitlement to TDIU.

Furthermore, because there was an inferred claim for entitlement to TDIU, the Veteran should be provided with appropriate notice of how to substantiate entitlement to the same, and be provided an opportunity to submit the requisite information and evidence.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the required information under VA's duty to notify and assist. Particularly, the Veteran must be notified of how to substantiate a claim for entitlement to a TDIU, to include as on an extraschedular basis.  Additionally, provide the Veteran with VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and request that he supply the requisite information.  After such actions, conduct any further development of the Veteran's TDIU claim deemed necessary.

2.  Obtain all outstanding VA treatment records.  All records obtained must be associated with the claims file.

3.  Request the Veteran to identify any outstanding, relevant private treatment records, to include providing the appropriate authorization for release, to include from the Michigan Workers Compensation Agency.  All records obtained must be associated with the claims file.  All efforts to obtain these records must be documented in the claims file.

4.  After, and only after, completion of steps one through three above, arrange for the Veteran to undergo a VA examination(s) with an appropriate physician to determine the following:

a.  For the claimed increased rating for the Veteran's status post-reconstruction of ligaments of the right ankle:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding the symptoms of his status post-reconstruction of ligaments of the right ankle for increased rating purposes to determine its current manifestations and severity.  All necessary tests and studies should be accomplished, and all pertinent symptoms and clinical findings should be reported in detail.

The examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the joints.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should discuss whether the Veteran has ankylosis of the right ankle and, if so, whether it is favorable or unfavorable.

Further, the examiner must elicit from the Veteran and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner should comment on the occupational and functional impairment caused by each claimed disability.

b.  For the Veteran's claimed partial tear of the left anterior talofibular ligament with osteoarthritis, to include as secondary to the service-connected status post-reconstruction of ligaments of the right ankle:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding the symptoms of his claimed partial tear of the left anterior talofibular ligament with osteoarthritis to determine its nature and etiology.  All necessary tests and studies should be accomplished, and all pertinent symptoms and clinical findings should be reported in detail.

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed partial tear of the left anterior talofibular ligament with osteoarthritis had its clinical onset during active service or is otherwise related to any in service disease, event, or injury.

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed partial tear of the left anterior talofibular ligament with osteoarthritis is caused or aggravated by the Veteran's service-connected right ankle disability.

Further, the examiner must elicit from the Veteran and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner should comment on the occupational and functional impairment caused by each claimed disability.

The examiner must address the lay statements form the Veteran regarding his claimed disabilities.

All opinions provided must be thoroughly explained, and a complete and detailed rationale for any conclusions reached should be provided (a bare conclusory statement will be deemed inadequate).  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

It is not sufficient to base an opinion on a mere lack of documentation of complaints in the service or post-service treatment records.

5.  If, after completing the requested actions and all additional development deemed warranted, the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


